978 So. 2d 828 (2008)
Larry Warren MONTGOMERY, Appellant,
v.
STATE of Florida, Appellee.
No. 1D06-5029.
District Court of Appeal of Florida, First District.
March 13, 2008.
Richard R. Kuritz, Jacksonville, for Appellant.
Bill McCollum, Attorney General, Bryan Jordan and Carolyn J. Mosley, Assistant Attorneys General, Tallahassee, for Appellee.
PER CURIAM.
Appellant, Larry Warren Montgomery, appeals his convictions and sentences for organized fraud and grand theft. As properly conceded by the State, these convictions violate double jeopardy because they were based on the same facts. Pizzo v. State, 945 So. 2d 1203, 1206 (Fla.2006) ("It is undisputed that double jeopardy principles preclude convictions for both grand theft and organized fraud based on the same conduct.") We therefore reverse and vacate the conviction and sentence for grand theft and remand this case to the trial court to correct the final judgment in accordance with this opinion. We affirm all other issues raised on appeal without further discussion.
AFFIRMED in part, REVERSED in part and REMANDED.
DAVIS, BENTON, and THOMAS, JJ., concur.